Citation Nr: 1809994	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	Sean D. Cuddigan, Attorney


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to December 1969.

These matters came before the Board of Veterans' Appeals (Board) on appeal of two separate rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2011 RO decision denied the Veteran's claims of service connection for a right hip condition and right leg condition.  An April 2014 RO decision denied the Veteran's claim of service connection for a right arm condition.  

In July 2015 and September 2016, the Board remanded the appeal for additional evidentiary development, which has not been substantially completed.  While the Board regrets the additional delay, the claim must be remanded again.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested a videoconference hearing on his Form 9, but then canceled that hearing request through his attorney in March 2017 and stated he does not request a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from disabilities related to his right hip and leg, and his right arm, from radiation exposure due to his duties involving Hawk surface-to-air missile system, which includes several types of radars, during his active military service. Additionally, the Veteran has contended that during his service in Germany, he was negligently hit by a high intensity radar beam and that his right side, to include his right hip and leg, were burned "from the inside".

The Board notes that in 1980, the Veteran underwent a right hip replacement as a result of a diagnosis of clear cell chondrosarcoma (bone cancer). Since that time, the Veteran has claimed that his right hip affected his ability to walk or stand for long periods of time, as well as caused him pain. The Veteran has continuously asserted that his clear cell chondrosarcoma was the result of his in service exposure to radiation from the radar systems he worked around. He specifically asserts an instance where a negligent solider accidently fired a high acquisition pulse radar at him. It is the Veteran's contention that that exposure, of which he contends is radiation exposure, caused his eventual development of clear cell chondrosarcoma. 

In July 2015, the Board remanded the Veteran's claims for an examination and opinions regarding service connection, with specific instruction to consider the Veteran's lay assertions regarding the radiation the Veteran was exposed to during his service, to include the specific incident where a fellow crewman irradiated the Veteran's right side of his body.  The Board remanded again in September 2016 because it found the October 2015 VA examination and opinions to be inadequate, in that the consideration of the Veteran's possible exposure to radiation was limited to the one-time incident, and not the possible accumulated radiation exposure over the entire 2.5 years of the Veteran's assignment to the Hawk missile unit in Germany during his active service.  However, VA provided only an addendum opinion in September 2016 and not the VA examination that the September 2016 Board remand directed.  Therefore, this appeal must be remanded again to obtain the VA examination and opinion required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After the foregoing is completed, schedule the Veteran for VA examination(s) with an appropriate VA physician to address the etiology of any right arm, hip, and leg disabilities, to include residuals of clear cell chondrosarcoma.  The Veteran's entire claims file, including a copy of this Remand, must be made available to the examiner.

The examiner should first identify all disabilities of the right hip, right leg, and right arm to include those that the Veteran has had in the past.  Then, as to any such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability is related to service, to include exposure to radiation in service. 

The examiner's attention is specifically called to the Veteran's lay assertions that:  a) he had 2.5 years of exposure to high radiofrequency and microwave radiation from the Hawk surface-to-air radar system; and b) the right side of his body was hit by a high intensity radar beam during service.  The examiner is advised that the Board finds the Veteran's lay contentions of that incident to be credible, i.e., the asserted exposure was not just a one-time exposure but rather occurred during a period of up to approximately 2.5 years consisting of repeated exposure to radiation associated with the radar systems the Veteran worked with. 

The examiner must review all medical and lay evidence associated with the claims file,  to include the November 2017 private medical opinion as well as the articles submitted by the Veteran.  A rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




